DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to Applicant’s claim amendments received 8 April 2022.  Claims 1-20 are currently pending of which claims 1-7, 9, 10, 11 and 20 are currently amended.  Claims 11-19 are withdrawn.  

Drawings
Acknowledgment is made to Applicant’s replacement drawings received 8 April 2022.  The objections to the drawings presented in the Office Action of 12 January 2022 have been withdrawn.  

Specification
Acknowledgment is made to Applicant’s specification amendments received 8 April 2022.  The objections to the specification presented in the Office Action of 12 January 2022 have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, at lines 15-16 and 16-17 the claim recites the limitation “the heavy water generator”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, at line 21, “a heavy generator” is introduced.  It appears that these instances intend to refer to the same feature and that the introduction of “a heavy water generator” should be relocated earlier in the claim.  
Further as to claim 1, at line 17, the claim recites the limitation of “a liquid heavy water or heavy water vapor” which is provided to the gas stream.  However, at lines 6-7, the claim already references “a heavy water containing the isotope of hydrogen” that is also provided to the gas stream via a humidifier.  It is unclear as to if these limitations intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  
As to claim 3, at lines 16-17 and 17-18 the claim recites the limitation “the heavy water generator”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, at line 22, “a heavy generator” is introduced.  It appears that these instances intend to refer to the same feature and that the introduction of “a heavy water generator” should be relocated earlier in the claim.  
Further as to claim 3, at line 18, the claim recites the limitation of “a liquid heavy water or heavy water vapor” which is provided to the gas stream.  However, at lines 6-7, the claim already references “a heavy water containing the isotope of hydrogen” that is also provided to the gas stream via a humidifier.  It is unclear as to if these limitations intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  
As to claim 5, the claim recites the limitation “the non-oxygen containing compound”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of Examination it has been interpreted that claim 5 should depend from claim 3 or 4.  
As to claim 6, the claim recites the limitation “the unit configured to capture the heavy water containing the isotope of hydrogen evolved from the cathode”.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 10, the claim recites the limitation of “an incoming mixed gas” which is fed to the pre-filter trap.  However, claim 1, upon which claim 10 is dependent already introduces the limitations of “a gas stream” which is also fed to the pre-filter trap.  Therefore, it is unclear as to if these limitations intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  
As to claim 20, at lines 17-18 and 18-19 the claim recites the limitation “the heavy water generator”.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, at line 23, “a heavy generator” is introduced.  It appears that these instances intend to refer to the same feature and that the introduction of “a heavy water generator” should be relocated earlier in the claim.  
Further as to claim 20, at line 19, the claim recites the limitation of “a liquid heavy water or heavy water vapor” which is provided to the gas stream.  However, at lines 6-7, the claim already references “a heavy water containing the isotope of hydrogen” that is also provided to the gas stream via a humidifier.  It is unclear as to if these limitations intend to refer to the same feature or to separate features.  However, for the purpose of Examination the former has been interpreted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0053387 to Kutchcoskie et al. (Kutchcoskie) in view of US Patent No. 5,080,693 to Bourne et al. (Bourne), further in view of US Patent No. 4,054,496 to Arrathoon (Arrathoon), and further in view of US Patent No. 5,733,435 to Prasad et al. (Prasad).    
As to claims 1 and 8, Kutchcoskie teaches an electrochemical hydrogen isotope recycling apparatus for recycling an isotope of hydrogen, deuterium or tritium, the apparatus comprising a gas stream comprising a single isotope of hydrogen (deuterium or tritium), a humidifier disposed upstream of an electrochemical recycling unit configured to humidify the feed stream with a water source, wherein the electrochemical recycling unit comprises an anode, a cathode and a cation exchange membrane comprising Nafion, a perfluorosulfonic acid membrane, disposed between the anode and the cathode, the unit configured to receive a feed stream containing the isotope of hydrogen and a dehumidified (cooler condenser) in fluid communication with and disposed downstream of the electrochemical recycling unit (Paragraphs 0010-0032, 0098, 102 and 120).  
As discussed above, Kutchcoskie teaches that the cell is supplied with a gaseous source of hydrogen isotope (Abstract); however, is silent as to a specific source.  However, Bourne teaches that known sources of hydrogen isotope gas is from heavy water reactors and teaches that in order to recover this gas the non-hydrogen isotope components should be removed utilizing a trap (Abstract; Column 1, Lines 11-24).  Therefore, it would have been obvious to one of ordinary skill in the art to receive the hydrogen isotope gas required from a heavy water with the provisions of an upstream, pre-filter, trap in order to remove at least a portion of the non-hydrogen isotope gases in the feed gas for enrichment as taught by Bourne.  
However, Kutchcoskie fails to further teach that the membrane is isotope treated.  However, Arrathoon also discusses an electrochemical cell for recycling of hydrogen isotopes comprising a Nafion membrane and teaches that by pretreating the membrane with heavy water so that the membrane contains heavy water with the hydrogen isotope therein contamination problems can be minimized (Abstract; Column 3, Lines 46-47; Column 4, Line 59 to Column 5, Line 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kutchcoskie with the isotope pretreatment of Arrathoon thus forming a membrane have heavy water containing the isotope therein in order to minimize contamination problems as taught by Arrathoon.
However, Kutchcoskie further fails to teach that the humidifier is supplied specifically with heavy water supplied from a heavy water generator in fluid communication with the humidifier.  However, Kutchcoskie does teach that the goal of the apparatus in operation is the production of enriched product gas (Paragraphs 0032 and 0102).  Arrathoon further teaches that high purity isotope product gas can be achieved by providing a feed water comprising heavy water without other sources of contaminants (Column 4, Line 59 to Column 5, Line 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to minimize sources of water comprising non-heavy water in order to increase the purity of the isotope product gas and thus to feed the humidifier with a source of heavy water, and thus a humidifier fluidly connected in some fashion to a heavy water generator of some sort.  
Kutchcoskie further teaches that the vapor temperature supplied to the cell is a factor to be controlled to optimize enrichment (Paragraphs 0115; Figure 10).  However, Kutchcoskie is silent as to how the temperature of the vapor is controlled.  However, Prasad also discusses electrochemical membrane separation/enrichment wherein the temperature of the feed stream is controlled and teaches that the temperature can be controlled via utilization of a heat exchanger, an enthalpy exchange drier, utilizing heat from other streams in the system (Column 9, Lines 53-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with an enthalpy exchange drier as in Prasad in order to allow for at least partial temperature control of the vapor inlet stream, thus in some sort of fluid communication with the heavy water generator of the combination and located downstream from the trap, utilizing existing system heat as taught by Prasad.  
As to claim 2, the combination of Kutchcoskie, Bourne, Arrathoon and Prasad teaches the apparatus of claim 1.  As discussed above, Arrathoon teaches the pretreatment of a component of the apparatus with heavy water in order to minimize contamination issues.  It would therefore have been obvious to one of ordinary skill in the art at the time of filing to apply this pretreatment to all components of the apparatus comprising a non-isotopic water in order to further minimize contamination issues.  
As to claim 10, the combination of Kutchcoskie, Bourne, Arrathoon and Prasad teaches the apparatus of claim 1.  As discussed above Bourne teaches a pre-filter trap configured to receive an incoming mixed gas flowstream comprising a gas that includes the gas comprising the isotope of hydrogen and at least one other gas wherein the pre-filter trap is configured to capture the at least one other gas.  Kutchcoskie further teaches that the apparatus further comprises additional stages, thus a secondary stage considered to form a reservoir containing heavy water, the secondary stage receiving heavy water form a cathode outlet and recirculating the heavy water back to the first electrochemical unit which is indirectly provided to the cathode through the membrane, the membrane forming an inlet to the cathode (Paragraphs 0095 and 0096; Figure 3).  Kutchcoskie teaches that the secondary cell, the reservoir, receives heavy water from the upstream cell, at a top thereof (Figure 2B), thus considered to be a head space thereof, and receives this heavy water at least indirectly from a product output from a cathode outlet up the upstream cell, wherein gas is evolved at the cathode, and thus teaches that heavy water would, at least in part, evolve with “a bubble lift method” due to the evolved cathode gas (Paragraphs 0095 and 0096; Figures 1, 2B and 3).  Kutchcoskie fails to specifically teach that the outlet is located above the return inlet; however, the mere rearrangement of the relative cell heights is not patentably significant (MPEP 2144.04 VI C).
As to claim 20, Kutchcoskie teaches an electrochemical hydrogen isotope recycling apparatus for recycling an isotope of hydrogen, deuterium or tritium, the apparatus comprising a gas stream comprising a single isotope of hydrogen (deuterium or tritium), a humidifier disposed upstream of an electrochemical recycling unit configured to humidify the feed stream with a water source, wherein the electrochemical recycling unit comprises an anode, a cathode and a cation exchange membrane comprising Nafion, a perfluorosulfonic acid membrane, disposed between the anode and the cathode, the unit configured to receive a feed stream containing the isotope of hydrogen and a dehumidified (cooler condenser) in fluid communication with and disposed downstream of the electrochemical recycling unit (Paragraphs 0010-0032, 0098, 102 and 120).  
As discussed above, Kutchcoskie teaches that the cell is supplied with a gaseous source of hydrogen isotope (Abstract); however, is silent as to a specific source.  However, Bourne teaches that known sources of hydrogen isotope gas is from heavy water reactors and teaches that in order to recover this gas the non-hydrogen isotope components should be removed utilizing a trap (Abstract; Column 1, Lines 11-24).  Therefore, it would have been obvious to one of ordinary skill in the art to receive the hydrogen isotope gas required from a heavy water with the provisions of an upstream, pre-filter, trap in order to remove at least a portion of the non-hydrogen isotope gases in the feed gas for enrichment as taught by Bourne.  
However, Kutchcoskie fails to further teach that the membrane is isotope treated.  However, Arrathoon also discusses an electrochemical cell for recycling of hydrogen isotopes comprising a Nafion membrane and teaches that by pretreating the membrane with heavy water so that the membrane contains heavy water with the hydrogen isotope therein contamination problems can be minimized (Abstract; Column 3, Lines 46-47; Column 4, Line 59 to Column 5, Line 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kutchcoskie with the isotope pretreatment of Arrathoon thus forming a membrane have heavy water containing the isotope therein in order to minimize contamination problems as taught by Arrathoon.
However, Kutchcoskie further fails to teach that the humidifier is supplied specifically with heavy water supplied from a heavy water generator in fluid communication with the humidifier.  However, Kutchcoskie does teach that the goal of the apparatus in operation is the production of enriched product gas (Paragraphs 0032 and 0102).  Arrathoon further teaches that high purity isotope product gas can be achieved by providing a feed water comprising heavy water without other sources of contaminants (Column 4, Line 59 to Column 5, Line 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to minimize sources of water comprising non-heavy water in order to increase the purity of the isotope product gas and thus to feed the humidifier with a source of heavy water, and thus a humidifier fluidly connected in some fashion to a heavy water generator of some sort.  
Kutchcoskie further teaches that the vapor temperature supplied to the cell is a factor to be controlled to optimize enrichment (Paragraphs 0115; Figure 10).  However, Kutchcoskie is silent as to how the temperature of the vapor is controlled.  However, Prasad also discusses electrochemical membrane separation/enrichment wherein the temperature of the feed stream is controlled and teaches that the temperature can be controlled via utilization of a heat exchanger, an enthalpy exchange drier, utilizing heat from other streams in the system (Column 9, Lines 53-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with an enthalpy exchange drier as in Prasad in order to allow for at least partial temperature control of the vapor inlet stream, thus in some sort of fluid communication with the heavy water generator of the combination and located downstream from the trap, utilizing existing system heat as taught by Prasad.  
As discussed above, Arrathoon teaches the pretreatment of a component of the apparatus with heavy water in order to minimize contamination issues.  It would therefore have been obvious to one of ordinary skill in the art at the time of filing to apply this pretreatment to all components of the apparatus comprising a non-isotopic water in order to further minimize contamination issues.  
Kutchcoskie further teaches that the anode and cathode each comprises mesh layers (Figure 1) and thus layers that would comprises the heavy water of the combination.  

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kutchcoskie in view of Bourne, further in view of Arrathoon, further in view of Prasad, and further in view of US Patent Application Publication No. 2011/0044416 to Galindo Cabello et al. (Galindo).
As to claims 3, 4 and 5, Kutchcoskie teaches an electrochemical hydrogen isotope recycling apparatus for recycling an isotope of hydrogen, deuterium or tritium, the apparatus comprising a gas stream comprising a single isotope of hydrogen (deuterium or tritium), a humidifier disposed upstream of an electrochemical recycling unit configured to humidify the feed stream with a water source, wherein the electrochemical recycling unit comprises an anode, a cathode and a cation exchange membrane comprising Nafion, a perfluorosulfonic acid membrane, disposed between the anode and the cathode, the unit configured to receive a feed stream containing the isotope of hydrogen and a dehumidified (cooler condenser) in fluid communication with and disposed downstream of the electrochemical recycling unit (Paragraphs 0010-0032, 0098, 102 and 120).  
As discussed above, Kutchcoskie teaches that the cell is supplied with a gaseous source of hydrogen isotope (Abstract); however, is silent as to a specific source.  However, Bourne teaches that known sources of hydrogen isotope gas is from heavy water reactors and teaches that in order to recover this gas the non-hydrogen isotope components should be removed utilizing a trap (Abstract; Column 1, Lines 11-24).  Therefore, it would have been obvious to one of ordinary skill in the art to receive the hydrogen isotope gas required from a heavy water with the provisions of an upstream, pre-filter, trap in order to remove at least a portion of the non-hydrogen isotope gases in the feed gas for enrichment as taught by Bourne.  
However, Kutchcoskie fails to further teach that the membrane is isotope treated.  However, Arrathoon also discusses an electrochemical cell for recycling of hydrogen isotopes comprising a Nafion membrane and teaches that by pretreating the membrane with heavy water so that the membrane contains heavy water with the hydrogen isotope therein contamination problems can be minimized (Abstract; Column 3, Lines 46-47; Column 4, Line 59 to Column 5, Line 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Kutchcoskie with the isotope pretreatment of Arrathoon thus forming a membrane have heavy water containing the isotope therein in order to minimize contamination problems as taught by Arrathoon.
However, Kutchcoskie further fails to teach that the humidifier is supplied specifically with heavy water supplied from a heavy water generator in fluid communication with the humidifier.  However, Kutchcoskie does teach that the goal of the apparatus in operation is the production of enriched product gas (Paragraphs 0032 and 0102).  Arrathoon further teaches that high purity isotope product gas can be achieved by providing a feed water comprising heavy water without other sources of contaminants (Column 4, Line 59 to Column 5, Line 5).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to minimize sources of water comprising non-heavy water in order to increase the purity of the isotope product gas and thus to feed the humidifier with a source of heavy water, and thus a humidifier fluidly connected in some fashion to a heavy water generator of some sort.  
Kutchcoskie further teaches that the vapor temperature supplied to the cell is a factor to be controlled to optimize enrichment (Paragraphs 0115; Figure 10).  However, Kutchcoskie is silent as to how the temperature of the vapor is controlled.  However, Prasad also discusses electrochemical membrane separation/enrichment wherein the temperature of the feed stream is controlled and teaches that the temperature can be controlled via utilization of a heat exchanger, an enthalpy exchange drier, utilizing heat from other streams in the system (Column 9, Lines 53-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of the combination with an enthalpy exchange drier as in Prasad in order to allow for at least partial temperature control of the vapor inlet stream, thus in some sort of fluid communication with the heavy water generator of the combination and located downstream from the trap, utilizing existing system heat as taught by Prasad.  
However, Kutchcoskie further fails to teach that the apparatus comprises a reactor in fluid communication with the electrochemical recycling unit for reacting the hydrogen isotope with a non-oxygen containing compound to form heavy water.  However, Galindo also discusses deuterium produced electrolytically and teaches that a particularly desired use is by sending the deuterium to a reactor for the production of energy via nuclear fusion (Abstract; Paragraphs 0071-0075; Claim 16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Kutchcoskie with the addition of a reactor in fluid communication with the electrochemical recycling unit for receiving the produced deuterium in order to allow for the deuterium to be utilized with nuclear fusion to produce energy as taught by Galindo.  Galindo further teaches that the reactor is specifically fed with a non-oxygen compound such as nitrogen gas (Paragraphs 0038-0041).  Thus a reactor that is capable of performing the functional language of “reacting with the isotope of hydrogen in the feed stream to form an intermediate compound comprising a deuterated and/or tritiated non-oxide compound” and “catalytically reacting the intermediate compound in the presence of oxygen to form D2O and /or T2O” (MPEP 2114).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie, Bourne, Arrathoon and Prasad as applied to claim 1 above, and further in view of US Patent Application Publication No. 2002/0119356 to Shimanuki et al. (Shimanuki).
As to claim 6, the combination of Kutchcoskie, Bourne, Arrathoon and Prasad teaches the apparatus of claim 1.  As discussed above Kutchcoskie teaches that the apparatus comprises an upstream humidifier and a downstream dehumidifier.  However, Kutchcoskie fails to teach that the dehumidifier comprises a cold trap, an adsorbent, a polymer membrane, a ceramic membrane, a film, a palladium separator, or a pressure swing adsorption unit.  
However, Shimanuki also discusses the humidification of a hydrogen stream entering an electrochemical unit and teaches that the humidifier should comprise a Nafion membrane receiving the feed from the cell on one side of the membrane and the outlet of the cell on the other side of the membrane for transferring the humidity from the outlet of the cell to the feed of the cell (Abstract; Paragraph 0007, 0026 and 0033).  Therefore it would have been obvious to one of ordinary skill in the art to utilize a Nafion membrane humidification unit as in Shimanuki for forming both the humidifier and dehumidifier of Kutchcoskie in order to allow for the water removed from the dehumidification stream to be directly reused to humidify the feed as taught by Shimanuki.  Thus a saturator (the humidification side) in fluid communication with and disposed downstream of a unit configured to capture the heavy water containing the isotope of hydrogen evolved from the cathode.  It would further have been obvious to treat this second Nafion membrane in the manner of the first, isotope treated, in order to further minimize contamination as taught by Arrathoon above.  
As to claim 7, the combination of Kutchcoskie, Bourne, Arrathoon and Prasad teaches the apparatus of claim 1.  As discussed above Kutchcoskie teaches that the apparatus comprises an upstream humidifier and a downstream dehumidifier.  However, Kutchcoskie fails to teach that the dehumidifier comprises a cold trap, an adsorbent, a polymer membrane, a ceramic membrane, a film, a palladium separator, or a pressure swing adsorption unit.  
However, Shimanuki also discusses the humidification of a hydrogen stream entering an electrochemical unit and teaches that the humidifier should comprise a Nafion membrane receiving the feed from the cell on one side of the membrane and the outlet of the cell on the other side of the membrane for transferring the humidity from the outlet of the cell to the feed of the cell (Abstract; Paragraph 0007, 0026 and 0033).  Therefore it would have been obvious to one of ordinary skill in the art to utilize a Nafion membrane humidification unit as in Shimanuki for forming both the humidifier and dehumidifier of Kutchcoskie in order to allow for the water removed from the dehumidification stream to be directly reused to humidify the feed as taught by Shimanuki.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kutchcoskie, Bourne, Arrathoon and Prasad as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0220240 to Jonson et al. (Jonson).
As to claim 9, the combination of Kutchcoskie, Bourne, Arrathoon and Prasad teaches the apparatus of claim 1.  As discussed above, the combination teaches that the cathode is fed with a heavy water containing vapor.  Kutchcoskie further teaches that the anode and cathode both comprise mesh catalyst layers (Figure 1).  Thus layers that would be at least partially passively flooded and contain the heavy water containing the isotope of water therein and be configured to allow for active or passive heavy water recirculation.  
Kutchcoskie further teaches that the apparatus further comprises additional stages, thus a secondary stage considered to form a reservoir containing heavy water, the secondary stage receiving heavy water form a cathode outlet and recirculating the heavy water back to the first electrochemical unit which is indirectly provided to the cathode through the membrane, the membrane forming an inlet to the cathode (Paragraphs 0095 and 0096; Figure 3).
However, Kutchcoskie is silent as to specifically how this return is achieved.  However, Jonson also discusses an electrochemical unit (130) for hydrogen wherein an outlet fluid sent to a reservoir (110) is returned to an inlet and teaches that an effective means of performing this return is a pump (120) (Paragraph 0128; Figures 2 and 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a pump to the return of Kutchcoskie with the reasonable expectation of effectively performing the return.  

Response to Arguments
Applicant's arguments filed 8 April 2022 have been fully considered but they are not persuasive.  Applicant’s argue that the newly amended claims are patentable.  However, as discussed above, the Examiner disagrees. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794